Citation Nr: 0937940	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-13 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to June 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island, denying the 
veteran's claim for a TDIU.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in May 2009, a 
transcript of which is of record.  At such hearing, the 
Veteran submitted additional documentary evidence along with 
a waiver for its initial consideration by the RO.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board notes at the outset that the Veteran is currently 
in receipt of a combined service-connected disability 
evaluation of 60 percent, which does not meet the schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a) (2009).  
The Veteran argues, in effect, that a TDIU is for assignment 
on an extraschedular basis.  He points to a May 2009 report 
from a vocational specialist, submitted at the May 2009 Board 
hearing before the undersigned, who offered the conclusion 
that the veteran's service-connected disabilities rendered 
him unemployable.  He asserts that he is no longer employed 
and is subsisting on disability benefits from the Social 
Security Administration (SSA).  SSA records show that his 
entitlement to those benefits is based, in part, upon his 
service-connected degenerative and discogenic disorders of 
his back.  

It is not clear from the record when the Veteran was last 
substantially gainfully employed (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage", in view of the nature of his educational attainment 
and occupational experience.  (See Moore v. Derwinski, 1 Vet. 
App. 356 (1991)).  Review of the record indicates that the 
Veteran was most recently evaluated by a VA medical 
examination in January 2007, at which time he continued to be 
employed on a full-time basis.  In his TDIU application, the 
Veteran reported having last worked in February 1997, 
although data received from his former employer indicates 
that his last date of work was in March 2007 and that, as of 
August 2007, he remained on medical leave and was receiving 
sick and long term disability payments.  In contrast, in 
addition to his recent testimony noted above, the Veteran has 
submitted a copy of a retiree badge from that employer 
bearing his photograph and name.  In view of the foregoing, 
clarification from the veteran's employer is deemed to be in 
order.    

At his May 2009 hearing, the Veteran raised an issue of 
entitlement to service connection for a psychiatric disorder 
secondary to his service-connected ankylosing spondylitis of 
the lumbar spine, degenerative arthritis of the cervical 
spine, and/or arthritis of both hips, which is inextricably 
intertwined with his claim for a TDIU.  See, e.g., Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant 
impact" on a veteran's claim for the second issue).  Such 
matter has not to date been the subject of initial RO 
development and adjudication.  Remand is appropriate to 
permit the RO to undertake initial development and 
adjudication of the intertwined claim for secondary service 
connection for a psychiatric disorder.  38 C.F.R. § 3.310 
(2008).

The Board also finds that, if the Veteran is not more than 
marginally employed, a VA examination is warranted to assess 
the impact of the veteran's service-connected disabilities, 
alone, on his employability.  38 C.F.R. § 4.16.




Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Conduct full development, including 
VCAA's duties to notify and assist, and 
adjudication of the issue raised by the 
Veteran as to his entitlement to service 
connection for a psychiatric disorder, 
secondary to service-connected 
disabilities.  The Veteran should then be 
advised of the outcome of that 
adjudication and of his right to appeal.

2.  Undertake those efforts necessary to 
ensure compliance with the VA's duties to 
notify and assist the Veteran, consistent 
with the provisions of 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R. § 3.159, to 
include notifying him of the information 
and evidence still needed to substantiate 
his claim for a TDIU.  

3.  Obtain any and all records of VA 
medical treatment, not already on file, 
which pertain to the veteran's service-
connected disabilities for inclusion in 
his claims folder.

4.  Obtain clarification from the 
veteran's former employer, Acushnet 
Company, located in Fairhaven, 
Massachusetts, as to the veteran's last 
date of employment, if any; the duration 
of any medical leave beginning in early 
2007; whether the Veteran is retired and, 
if so, the date of such retirement should 
be ascertained and it should be 
determined whether his retirement was 
disability-related and, if so, which 
disability or disabilities were the basis 
of his retirement.  Such information 
should then be made a part of the claims 
folder.  

5.  Thereafter, the Veteran should be 
afforded a VA medical examination in 
order to assess his ability to obtain and 
maintain gainful employment solely on the 
basis of service-connected disabilities.  
The claims folder in its entirety must be 
provided to the VA examiner for use in 
the study of this case and the report 
prepared should reflect the examiner's 
statement as to whether in fact the 
claims folder was made available and 
reviewed.  Such examination should 
include the taking of a complete medical 
history and the conduct of a clinical 
examination and all diagnostic testing 
deemed necessary by the examiner.  

Upon completion of the above, the VA 
examiner is asked to address the 
following question in detail, providing a 
rationale for the opinion provided:

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
service-connected ankylosing 
spondylitis of the lumbar 
spine, degenerative arthritis 
of the cervical spine, and 
bilateral hip arthritis (and a 
psychiatric disorder if service 
connection is granted by the RO 
for the latter disability) by 
themselves, preclude 
substantially gainful 
employment (more than marginal 
employment) consistent with the 
veteran's educational 
background of high school 
completion and some college 
level training and his 
employment history, but without 
regard to his age?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended 
unemployability; less likely weighs 
against the claim.

If the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

6.  Lastly, the veteran's claim for a 
TDIU must be readjudicated on the basis 
of all the evidence of record and all 
governing law and regulations.  If the 
benefit sought on appeal continues to be 
denied, the Veteran and his attorney must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should then be allowed for a 
response.  The case should then be 
returned to the Board for further review.








The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


